DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 6/10/2021.
Claims 1-30 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/11/2021 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20-21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (USPAN 2018/0103465) in view of Lee (USPAN 2020/0267761).
Consider claims 1 and 29, Agiwal discloses a method for wireless communication at a first wireless node (see paragraph 71, wherein disclosed is said method; also, see figure 6B (reproduced below for convenience)), and a corresponding apparatus for wireless communication at a first wireless node, comprising a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to (see figure 12 and paragraphs 104-105: a controller comprising a processor and a memory coupled to the controller): 
receive, from a parent base station, system information that is indicative of a first random access procedure configuration for a two-step random access procedure and a second random access procedure configuration different from the first random access procedure configuration, wherein the first wireless node is a wireless node to the parent base station (see paragraph 71: the NB may configure multiple PRACH configurations having PRACH formats which include additional information and the UE may choose PRACH configurations based on service/slice in which the UE is interested); 
determine to use the first random access procedure configuration, and perform the two-step random access procedure with the parent base station in accordance with the first random access procedure configuration (see paragraph 71: the UE may choose PRACH configurations based on service/slice in which the UE is interested; the UE transmits a RA preamble in a PRACH resource on PRACH at a first step of a two-step RA procedure);

    PNG
    media_image1.png
    580
    534
    media_image1.png
    Greyscale

Although Agiwal discusses wireless backhaul networks (see paragraph 3: wireless backhaul), Agiwal does not specifically disclose that the first wireless node is a wireless backhaul node.
Lee teaches that a first wireless node is a wireless backhaul node (see paragraph 75: wireless communication devices can be connected in inter-base station communication, such as integrated access and backhaul (IAB)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and combine it with the noted teachings of Lee. The motivation to combine these references is to provide a method for channel access priority classes based on message type in a wireless communication system (see paragraph 2 of Lee).

Consider claim 20, Agiwal does not specifically disclose that the first wireless node is an integrated access backhaul node.
Lee teaches that the first wireless node is an integrated access backhaul node (see paragraph 75: integrated access and backhaul node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and combine it with the noted teachings of Lee. The motivation to combine these references is to provide a method for channel access priority classes based on message type in a wireless communication system (see paragraph 2 of Lee).

Consider claims 21 and 30, Agiwal discloses a method for wireless communication at a parent base station (see paragraph 71, wherein disclosed is said method; also, see figure 6B (reproduced below for convenience)), and a corresponding apparatus for wireless communication at a parent base station, comprising a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to (see figure 13 and paragraphs 106-107: a controller comprising a processor and a memory coupled to the controller): 
transmit, to a first wireless node, system information that is indicative of a first random access procedure configuration for a two-step random access procedure and a second random access procedure configuration different from the first random access procedure configuration, wherein the first wireless node is a wireless backhaul node to the parent base station (see paragraph 71: the NB may configure multiple PRACH configurations having PRACH formats which include additional information and the UE may choose PRACH configurations based on service/slice in which the UE is interested); 
determine that the first random access procedure configuration is being used by the first wireless node; and perform the two-step random access procedure with the first wireless node in accordance with the first random access procedure configuration (see paragraph 71: the UE may choose PRACH configurations based on service/slice in which the UE is interested; the UE transmits a RA preamble in a PRACH resource on PRACH at a first step of a two-step RA procedure).

    PNG
    media_image1.png
    580
    534
    media_image1.png
    Greyscale


Although Agiwal discusses wireless backhaul networks (see paragraph 3: wireless backhaul), Agiwal does not specifically disclose that the first wireless node is a wireless backhaul node.
Lee teaches that a first wireless node is a wireless backhaul node (see paragraph 75: wireless communication devices can be connected in inter-base station communication, such as integrated access and backhaul (IAB)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and combine it with the noted teachings of Lee. The motivation to combine these references is to provide a method for channel access priority classes based on message type in a wireless communication system (see paragraph 2 of Lee).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (USPAN 2018/0103465) in view of Lee (USPAN 2020/0267761) and Nagaraja (USPAN 2016/0381615).
Consider claim 18, although Agiwal discloses a two-step random access procedure (see above), and although Lee at least suggests transmitting an indication of a mobility of a wireless node (see paragraph 300: mobility command), Agiwal does not specifically disclose transmitting an indication that a first wireless node is a wireless backhaul node.
Nagaraja teaches transmitting an indication that a first wireless node is a wireless backhaul node (see paragraph 71: backhaul indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and combine it with the noted teachings of Nagaraja. The motivation to combine these references is to provide a handover preparation of a mobile device from a serving cell (see paragraph 1 of Nagaraja).

Consider claim 19, although Agiwal discloses a two-step random access procedure (see above), and although Lee at least suggests transmitting an indication of a mobility of a wireless node (see paragraph 300: mobility command), Agiwal does not specifically disclose transmitting an indication of a mobility of the first wireless node.
Nagaraja teaches transmitting an indication of a mobility of the first wireless node (see paragraph 74: mobility indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and combine it with the noted teachings of Nagaraja. The motivation to combine these references is to provide a handover preparation of a mobile device from a serving cell (see paragraph 1 of Nagaraja).

Allowable Subject Matter
Claims 2-17 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412